Opinion issued July 28, 2015




                                      In The

                                Court of Appeals
                                      For The

                            First District of Texas
                              ————————————
                                NO. 01-15-00616-CR
                             ———————————
                      IN RE OSWALD GEORGE LEE, Relator


                Original Proceeding on Petition for Writ of Mandamus

                            MEMORANDUM OPINION

      Oswald George Lee, acting pro se, has filed a petition for writ of mandamus

challenging the 2003 revocation of his deferred adjudication probation.* We deny

the petition.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).
*
      The underlying case is The State of Texas v. Oswald George Lee, cause number
      9130350, in the 180th District Court of Harris County, Texas, the Honorable
      Catherine Evans presiding.